Citation Nr: 1725615	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  11-26 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from March 1978 to August 1979 and from September 1991 to March 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  

The Veteran's acquired psychiatric disorder claim was remanded by the Board in August 2013.  The August 2013 decision also remanded a claim for an increased rating for a lumbar spine disorder and a claim for a total disability rating based on individual unemployability (TDIU) for issuance of a statement of the case regarding these issues.  A statement of the case regarding the lumbar spine claim and the TDIU claim was issued in January 2016.  No substantive appeal was subsequently received from the Veteran.  Accordingly these claims are not currently in appellate status before the Board.  

In 2013 the Veteran's accredited agent withdrew from representing the Veteran.  In November 2015, VA informed the Veteran that a VA Form 21-22 submitted by him in September 2015 was invalid as it was not signed by The American Legion.  The letter advised the Veteran to resubmit a fully completed VA Form 21-22, including the signature of the Veterans Service organization, if he wanted to have a representative.  No response was received from the Veteran.  Accordingly, the Veteran represents himself in this matter.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran's VA treatment records contain many records that include diagnoses of depression.  On a VA Form 9, dated in September 2011, the Veteran's representative at the time asserted that the Veteran's psychiatric disorder is secondary to the pain of his service-connected back disability.  Although a VA medical opinion was obtained in September 2009, the Board finds that it is insufficient to fully adjudicate the Veteran's claim.  The VA examiner was of the opinion that the Veteran did not have PTSD.  However, there has been no medical opinion obtained regarding whether the Veteran's current psychiatric disability, including depression, is secondary to his service-connected back disability.  Accordingly, the Veteran's claim must be remanded for a VA examination and medical opinion.  

The Board notes that numerous VA medical records, including VA Vocational Rehabilitation records have been associated with the Veteran's claims file since issuance of the January 2016 supplemental statement of the case (SSOC).  On remand the AOJ will have the opportunity to consider these records and issue an SSOC.  

Accordingly, the case is REMANDED for the following action:

1.  Associate the Veteran's updated VA treatment records with the claims file to the extent possible.

2.  Schedule the Veteran for a VA psychiatric examination.  The claims file must be made available to and reviewed by the examiner.  If a diagnosis of PTSD is appropriate, the examiner should state whether that disorder is related to military service.  If it is determined that the Veteran now suffers from PTSD, or has suffered from PTSD at some point during this appeal, and that in-service stressors produced this condition, the examiner should state this in his or her analysis.

With regard to any other psychiatric disorders determined to be present during the appeal period, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) any such psychiatric disability is related to the Veteran's military service.

The examiner should also provide an opinion as to whether any psychiatric disability found is at least as likely as not (50 percent or greater likelihood) caused or aggravated (permanently worsened beyond the natural progression) by the Veteran's service-connected low back disability.

3.  After completing the above, readjudicate the Veteran's claim.  If the benefit sought remains denied, the Veteran should be provided a supplemental statement of the case that includes review of all evidence obtained since the January 2016 SSOC.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




